     Case 2:09-cv-07497-WDK-FMO Document 23 Filed 01/07/21 Page 1 of 1 Page ID #:117



       Eric Bensamochan, Bar #255482
 1     The Bensamochan Law Firm
       30851 Agoura Rd # 114
 2     Agoura Hills, Ca 91301
       818-907-5866 (FAX) 818-461-5959
 3     ATTORNEY FOR PLAINTIFF

 4                                       UNITED STATES DISTRICT COURT
                                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6     J&J SPORTS PRODUCTIONS, INC                        )
                                                          )
 7                     Plaintiff,      vs.                )   Case No.: 2:09-CV-07497-WDK-FMO
                                                          )
 8     DANNY D. REYNOLDS, et al,                          )                    RENEWAL OF JUDGMENT
                                                          )
 9                 Defendant,                             )
                                                          )
10
       Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
       F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
          Judgment in favor of Plaintiff, J&J Sports Productions, Inc., and against Defendant, Danny D.
13
       Reynolds, individually and d/b/a Smiley’s Stadium Sports Lounge & Restaurant, entered on March
14
       2, 2011, be and the same is hereby renewed in the amounts as set forth below:
15
              Renewal of money judgment
16
                       a. Total judgment                                  $        850.00
17
                       b. Costs after judgment                            $         00.00
18
                       c. Subtotal (add a and b)                          $        850.00
19
                       d. Credits                                         $          00.00
20
                       e. Subtotal (subtract d from c)                    $        850.00
21
                       f.   Interest after judgment(.27%)                 $         22.62
22
                       g. Fee for filing renewal of application           $         00.00
23
                       h. Total renewed judgment (add e, f and g) $                872.62
24

25
              January 7, 2021
       Dated: ___________________              CLERK, by _________________________
26                                                Deputy
                                                    Kiry A. Gray,
27                                                  Clerk of U.S. District Court

28




                                               Renewal of Judgment
